Case: 20-50862     Document: 00515859797         Page: 1     Date Filed: 05/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-50862                          May 12, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Amber Elise Delgadillo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:19-CR-4111-1


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Amber Elise Delgadillo pleaded guilty to: one count of importing 50
   grams or more of methamphetamine into the United States, in violation of 21
   U.S.C. §§ 952(a), 960(a)(1), and 960(b)(2)(H); and one count of possession,
   with intent to distribute, 50 grams or more of methamphetamine, in violation


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50862      Document: 00515859797           Page: 2     Date Filed: 05/12/2021




                                     No. 20-50862


   of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii). She received, inter alia, a
   sentence of 46-months’ imprisonment (the bottom of the applicable
   Sentencing Guidelines range). Delgadillo contends her within-Guidelines
   sentence is substantively unreasonable, claiming the district court: relied too
   heavily on the sentencing range, which overstated the seriousness of her
   offense; and failed to give appropriate weight to the sentencing factors in 18
   U.S.C. § 3553(a).
          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, its application of the Guidelines is reviewed de
   novo; its factual findings, only for clear error. E.g., United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). A properly calculated sentence
   within the Guidelines range, as in this instance, is presumptively reasonable.
   United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009); see, e.g., United
   States v. Miller, 665 F.3d 114, 119 (5th Cir. 2011) (noting the presumption of
   reasonableness applies to within-Guidelines sentences “even if the
   applicable Guideline is not empirically based”).
          In maintaining her within-Guidelines sentence is substantively
   unreasonable, Delgadillo relies upon mitigating circumstances claimed
   relevant to the offense and her personal characteristics. At sentencing, the
   court considered her claims for mitigation and assessed the § 3553(a) factors,
   concluding her case did not warrant a downward variance from the
   Guidelines sentencing range. Delgadillo’s contention amounts to a request
   for this court to reweigh the § 3553(a) factors, which is contrary to the above-



                                           2
Case: 20-50862     Document: 00515859797          Page: 3    Date Filed: 05/12/2021




                                   No. 20-50862


   referenced presumption of reasonableness for within-Guidelines sentences.
   See United States v. Martinez, 921 F.3d 452, 483 (5th Cir. 2019).
          AFFIRMED.




                                         3